FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04892 Templeton Growth Fund, Inc. (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: _ 05/31/11_ Item 1. Schedule of Investments. Quarterly Statement of Investments See Notes to Statements of Investments a Non-income producing. b See Note 4 regarding restricted securities. c See Note 5 regarding holdings of 5% voting securities. d See Note 6 regarding investment in Templeton China Opportunities Fund, Ltd. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Templeton Growth Fund, Inc. Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Growth Fund, Inc. (Fund) is registered under the Investment Company Act of 1940, as amended, as an open-end investment company. 2. FINANCIAL INSTRUMENT VALUATION The Fund
